Citation Nr: 0925624	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2006.  
In December 2006, the Veteran testified at an RO hearing 
before a Decision Review Officer.  A transcript of the 
hearing is of record.  A statement of the case was issued in 
January 2007, and a substantive appeal was received in June 
2007.  

The Board notes that the claims file contains VA treatment 
records from September 2007 through July 2008, which have not 
been considered by the RO; however, these records are not 
relevant to this appeal, and the appellant is not prejudiced 
by a decision on the claims at this time.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active 
duty service or for many years after service, nor is it 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements, however, may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2006 and March 2006.  These 
notifications substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, 
and also provided information regarding disability ratings 
and effective dates.  The contents of these notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are VA 
treatment records.  During the December 2006 RO hearing 
before a Decision Review Officer, the Veteran reported that 
he saw a doctor in the 1970s for hearing loss and tinnitus; 
however, the Veteran stated that these records are not 
available.  There is no indication of relevant, outstanding 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in May 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  During the 
December RO hearing before a Decision Review Officer, the 
Veteran claimed that the equipment was inadequate during the 
May 2006 VA examination; however, the Board finds no evidence 
confirming this assertion.  Additionally, the audiological 
examination showed that the Veteran has a current hearing 
loss disability for VA purposes in both ears.  In June 2009, 
the Informal Hearing Presentation, submitted by the Veteran's 
representative, also contended that the VA examination was 
inadequate.  The Board notes that the VA examiner reviewed 
the Veteran's claims file and accounted for the Veteran's own 
report of noise exposure; therefore, the Board finds that the 
VA examination report is thorough and contains sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006). 

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issues on appeal, and the 
appellant is not prejudiced by a decision on the claims at 
this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus, which he contends 
resulted from noise exposure incurred during active duty.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The lack of any evidence that a claimant exhibited hearing 
loss during service is not fatal to a claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....  For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Factual Background

In this case, the Veteran contends that he is entitled to 
service connection for bilateral hearing loss and tinnitus as 
a result of acoustic trauma experienced during active duty.  
He reports that he was exposed to noise from working on the 
flight deck, being in the flight line, as well as exposure 
from mortar shells, grenades, bombs, and that he only 
occasionally wore hearing protection.  The Veteran's DD Form 
214 states that his military occupational specialty in 
service was as a communication specialist.

During the Veteran's service entrance examination in May 
1965, he described his expressly denied ear trouble of any 
sort.  The examiner evaluated the Veteran's ears as 
clinically normal.

The Veteran also underwent an audiological examination; 
however, the Board notes that service department audiometric 
readings prior to October 31, 1967 must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  As converted, the 
audiological evaluation showed thresholds, in decibels, as 
follows:

Hertz 	500	1000	2000	3000	4000
Right	15	10	10	-	5
Left	15	10	10	-	5

Service treatment records document treatment for various 
other complaints, but there was no reference to any hearing 
loss, tinnitus, or ear problems.

During the Veteran's military separation examination in 
October 1968, he again expressly denied ear trouble of any 
kind, and the Veteran's ears were clinically evaluated as 
normal.

The audiological examination showed puretone thresholds, in 
decibels, as follows:

Hertz 	500	1000	2000	3000	4000
Right	10	5	10	20	10
Left	0	0	0	5	0

The first post-service evidence of the Veteran's claimed 
hearing disability and tinnitus is shown from a VA audiology 
consultation administered in October 2005.  During this 
assessment, the Veteran complained of gradual onset bilateral 
hearing loss and a constant rushing sound in his right ear, 
with onset after military service.  The Veteran reported that 
he dealt with radio communications and was on flight line 
duty while in service, and reported inconsistent use of 
hearing protection devices.  The examiner diagnosed the 
Veteran with mild high frequency sloping sensorineural 
hearing loss in the left ear and a mild to moderate high 
frequency sloping sensorineural hearing loss in the right 
ear.  The Veteran was considered a good candidate for a 
hearing aid for the right ear and a marginal candidate for a 
hearing aid for the left ear.  The examiner noted that there 
were no other audiological records for comparison.

In May 2006, a VA examination was administered in connection 
with this appeal.  The examiner reviewed the Veteran's claims 
file.  During this examination, the Veteran complained of 
hearing loss and tinnitus, and stated that the situations of 
greatest difficulty for him are speaking on the telephone and 
when there is background noise.  The Veteran reported that 
during service he worked on the flight line and therefore was 
exposed to a lot of jet engine noise, and denied other 
occupational or recreational noise exposure.  The Veteran 
further reported that his bilateral tinnitus is constant, and 
started between ten and fifteen years prior.  The Veteran was 
unable to recall a specific circumstance that caused the 
onset of his hearing loss.  The examiner concluded that it is 
most likely that the etiology of the Veteran's tinnitus is 
similar to the etiology of his hearing loss.  The Veteran's 
word recognition scores using the Maryland CNC Test were 72 
percent for the right ear and 100 percent for the left ear.



The audiological evaluation showed puretone thresholds, in 
decibels, as follows:

Hertz 	500	1000	2000	3000	4000
Right	30	25	55	65	70
Left	15	10	20	50	60

The results from the audiological examination show that the 
Veteran has a current hearing loss disability for VA purposes 
in both ears.  The examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss.  The examiner 
recommended that the Veteran have a medical evaluation by an 
ear, nose and throat doctor due to the asymmetry of the 
hearing loss.  The examiner concluded that the etiology of 
the Veteran's bilateral hearing loss and tinnitus cannot be 
resolved without resorting to mere speculation, given the 
noise exposure reported by the Veteran and after reviewing 
the Veteran's claims file.

The Veteran underwent a MRI diagnostic study later in May 
2006 due to the asymmetry of his hearing loss.  The Veteran 
reported gradual hearing loss for years since the late 1980s; 
that his right ear has constant noise; and that his left ear 
has occasional tinnitus, but only one time every two weeks, 
which last a minute.  The MRI results showed moderate 
generalized cerebral and cerebellar atrophy, and no internal 
auditory canal abnormalities.

In December 2006, the Veteran testified during an RO hearing 
before a Decision Review Officer in connection with this 
appeal.  During the hearing, the Veteran stated that while in 
the service he experienced significant acoustic trauma while 
working on the flight line, being exposed to mortar shells, 
grenades, bombs, and that he only occasionally wore hearing 
protection.  The Veteran also denied significant post-service 
exposure to noise or noise trauma, and provided a history of 
continuity of symptomatology since service.  The Veteran 
reported seeing a doctor in the 1970s for his hearing loss 
and tinnitus; however, the Veteran acknowledged that these 
records are not available.  Furthermore, the Veteran claimed 
the equipment was inadequate during the May 2006 VA 
examination. 



Analysis

There is no objective medical evidence of record documenting 
the Veteran's hearing acuity following service until his 
October 2005 audiological assessment, which did not address 
the etiology of the Veteran's bilateral hearing loss or 
tinnitus.  The lack of any post-service treatment until 
approximately thirty-seven years after leaving active duty is 
probative to the issue of chronicity of the disability.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, during the May 2006 VA examination the Veteran 
stated that his tinnitus started between ten and fifteen 
years prior, and during the May 2006 MRI he stated that his 
hearing loss had been gradual since the late 1980s.

The Board acknowledges the Veteran's assertion that he 
believed that the May 2006 VA examination was inadequate.  
The VA examiner reviewed the Veteran's claims file, accounted 
for the Veteran's self-reported medical history and acoustic 
trauma incurred, and examined the Veteran.  Bilateral hearing 
loss was shown on audiological examination.  The Board does 
not find any irregularities with regard to the examination to 
suggest that it is inadequate. 

The Board notes that the results from the May 2006 VA 
examination show that the Veteran has a current hearing loss 
disability for VA purposes in both ears and tinnitus.  The VA 
examiner reviewed the claims file and considered the 
pertinent medical evidence prior to concluding that the 
etiology of Veteran's bilateral hearing loss and tinnitus 
could not be determined without resorting to mere 
speculation.  In other words, there is no medical nexus 
between active service and the present bilateral hearing loss 
and tinnitus, and the only medical evidence addressing the 
etiology of the disabilities does not support the claim.  The 
Board believes considerable weight must be afforded to the 
May 2006 VA examination since it is the only objective 
medical evidence of record discussing the etiology of the 
Veteran's claimed disabilities.

Although the Veteran attempts to link his current bilateral 
hearing loss and tinnitus to service, as a lay person he is 
not competent to opine on medical matters such as the 
etiology of medical disorders.  Accordingly, his statements 
as to etiology are entitled to no probative value.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The Board 
also finds the Veteran's testimony that he saw a doctor in 
the 1970s for his hearing loss and tinnitus to be of 
diminished probative value when viewed in the context of the 
overall evidence of record.  To the extent these statements 
intend to suggest that the Veteran has had bilateral hearing 
loss and tinnitus since service, the Board finds his account 
to be somewhat inconsistent with the other evidence of 
record.  After all, he did not report hearing loss or 
tinnitus at the time of his October 1968 discharge 
examination, although this is precisely the time one would 
expect someone to bring such complaints to the attention of 
the medical examiners.  It is perhaps even more significant 
that audiological testing at the time of separation 
examination did not show hearing loss disability.  

The Board also notes that during medical consultations prior 
to his personal hearing the Veteran gave different accounts 
regarding the time of onset of his hearing loss and tinnitus.  
In this regard, at the time of an October 2005 audiology 
consultation the Veteran referred to a gradual onset of 
hearing loss and referred to a rushing sound having its onset 
after military service.  At the time of a subsequent 
consultation in May 2006, the Veteran reported that his 
hearing loss started during the late 1980s and his tinnitus 
started between ten and fifteen years prior.  In other words, 
the history furnished by the Veteran to medical personnel at 
the times of the 1968 discharge examination, the October 2005 
audiology consultation, and the May 2006 examination is not 
consistent with his current assertion that his hearing loss 
and tinnitus began during service and have continued ever 
since. 

In this case, the Board is presented with an evidentiary 
record which persuasively weighs against service connection 
for the Veteran's bilateral hearing loss and tinnitus.  The 
evidence against such a link includes the long period of time 
between service and the initial documentation of bilateral 
hearing loss and tinnitus, the Veteran's inconsistent 
statements regarding the onset of his disabilities, and the 
opinion from VA's May 2006 examination.  The only evidence in 
favor of such a link is the statements from the Veteran, 
which the Board has found to be unpersuasive in light of the 
other evidence of record.

The Veteran has requested application of the doctrine of 
reasonable doubt, but the Board stresses to the Veteran that 
reasonable doubt is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  38 C.F.R. § 3.102.  In this regard, 
the May 2006 examiner opined that it would be mere conjecture 
whether or not the noise the Veteran was exposed to during 
his time in the service contributed to the onset of sensory 
hearing loss and tinnitus.  The Board had considered the 
Veteran's statements, but the Board is unable to find that 
his statements are sufficient to place the negative evidence 
and the positive evidence in a state of equipoise.

The Board acknowledges the Veteran's contentions and 
understands his strong belief that his hearing loss is due to 
his service.  However, after considering the totality of the 
evidence, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  Entitlement to service connection for 
tinnitus is not warranted.  The appeal is denied as to both 
issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


